Citation Nr: 1209063	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disability, claimed as secondary to a service connected right ankle disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to a service connected right ankle disability.

3.  Entitlement to a disability rating in excess of 30 percent for service connected right ankle arthritis, status post fusion, with arthritis of the subtalar and mid-foot.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1959 to September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified before a Decision Review Officer (DRO) in May 2010, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 30 percent for service connected right ankle arthritis, status post fusion, with subtalar and mid-foot arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A February 2005 RO decision denied entitlement to service connection for a right knee disability; the Veteran did not perfect his appeal or summit relevant evidence within one year of that decision. 

2.  Evidence received since the February 2005 RO decision is new and material and the Veteran's claim is reopened.

3.  The Veteran's right knee disability is at least partially caused or aggravated by his service connected right ankle disability.  


CONCLUSIONS OF LAW

1.  The February 2005 RO decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

2.  New and material evidence has been received since the February 2005 RO decision, and the Veteran's claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for a right knee disability, claimed as secondary to a service connected right ankle disability, have been met.  38 U.S.C.A. § 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran original claim for entitlement to service connection for a right knee disability was denied in a February 2005 RO decision; the Veteran did not perfect appeal an appeal by filing timely a Form 9 or substantive appeal.  He also did not submit relevant evidence within one year of the RO decision.  In August 2007, the Veteran filed new claim.  The RO denied entitlement to service connection for a right knee disability in a December 2007 and July 2008 rating decisions.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's right knee disability was caused by or related to the Veteran's active military service, including his service connected right ankle disability.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's right knee disability is related to his active military service.  

The Veteran has submitted a December 2007 letter from a Dr. C.H.., who opined that the Veteran's right ankle disability has placed stress on both his knees and he has required bilateral total knee arthroplasties.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a right knee disability is addressed below.   

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disability and the Veteran has not claimed that he injured his right knee in service.  Rather, the Veteran has argued that his service connected right ankle disability altered his gait and placed stress on his right knee, causing his current right knee disability.

In support of his claim, the Veteran has submitted a December 2007 letter from Dr. C.H., who opined that the Veteran's right ankle disability placed stress on both of his knees.  Dr. C.H. stated "both of [the Veteran's] knees have been affected by this and he has required bilateral total knee arthroplasties."  

The Veteran was afforded a VA examination of his knees in December 2004.  At the examination, the Veteran described slowly worsening bilateral knee pain of approximately fifteen years duration.  The examiner noted that the Veteran has significant osteoarthritis in multiple joints, suggestive of an arthritic condition that would have developed in the Veteran's knees regardless of his service connected ankle injury.  

The examiner opined that the Veteran's left knee osteoarthritis was at least as likely as not accelerated by abnormal weight bearing secondary to the Veteran's service connected right ankle disability, but concluded that the Veteran's right knee osteoarthritis is not directly relatable to his right ankle condition.  The examiner offered no explanation for his conclusion, and the Board notes that medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Veteran was afforded another VA examination in July 2010.  The Veteran was given a diagnosis of right knee end stage osteoarthritis, status post total knee arthroplasty.  At that time, the Veteran's claims file was not available for review and the examiner stated that given the many factors involved, including the Veteran's weight, his occupation, the development of arthritis in the right ankle and left knee, and his systemic arthritis, "one could not state with any degree of certainty that the right knee is related to the right ankle.  Therefore, I cannot resolve this issue without resort to mere speculation."

In August 2010, following a review of the Veteran's claims folder, the examiner reiterated that the Veteran's had multiple risk factors for developing arthritis, including an apparent genetic predisposition, being overweight, and a history of physically demanding work.  He stated that 

[i]t would be merely speculative to say that the right ankle was the causative factor over other risk factors inherent to this veteran and vice-versa.  However, to the extent that [the Veteran's ankle] was injured in service almost thirty years prior to his first complaints of knee pain (pain began approximately in the 90s) one could state that the service connected right ankle injury has some role in the development of his right knee osteoarthritis, to what extent over the other underlying risk factors is merely speculative.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, Dr. C.H., who specializes in orthopedic medicine and has treated the Veteran for many years, opined that the Veteran's service connected right ankle disability is related to his right knee disability because the ankle disability placed stress on both of the Veteran's knees.  Because of Dr. C.H.'s training in orthopedics and familiarity with the Veteran's various orthopedic disabilities, the Board gives this opinion considerable weight.

Additionally, this opinion is supported by the August 2010 VA medical opinion.  The VA examiner opined that the Veteran's right ankle disability played some role on the development of the Veteran's right knee disability, although he stated that he could not determine to what extent compared to other factors without resorting to speculation.  He noted that the Veteran had injured his ankle many years prior to the onset of his right knee pain, and although he did not make this clear, he appeared to believe that the long term, cumulative effects of compensating for this disability had contributed to the Veteran's right knee disability.  

The December 2004 VA examiner opined that the Veteran's right knee disability was less likely not related to the Veteran's right ankle disability.  He did not provide a rationale, undermining the probative value of his opinion, but inferring from the rationale he offered relating the Veteran's left knee disability to service, he appeared to believe that compensating for the right ankle disability would stress only the left knee, not the right.  

Based on all the above, the Board finds that the evidence is at least in equipoise that the Veteran's right ankle disability played some role in causing the Veteran's right knee disability.  Accordingly, entitlement to service connection for a right knee disability, secondary to the Veteran's service connected ankle disability, must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

However, in granting entitlement to service connection the Board notes that there is evidence that the Veteran's service connected ankle disability was only one of a number of causal factors contributing to the Veteran's right knee disability.  The Board makes no finding at this time concerning the extent the Veteran's right ankle disability caused or aggravated the Veteran's right knee disability compared to these other factors, and the appropriate disability rating for the Veteran's right knee disability is not before the Board at this time.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been presented, the Veteran's previously denied claim for entitlement to service connection for a right knee disability, claimed as secondary to a service connected right ankle disability, is reopened.  

Entitlement to service connection for a right knee disability is granted.  


REMAND

The Veteran is also seeking entitlement to a disability rating in excess of 30 percent for his service connected right ankle arthritis, status post fusion, with subtalar and midfoot arthritis.  

The Veteran was granted entitlement to service connection for a right ankle disability in a May 2001 rating decision, and assigned an initial 20 percent disability rating, effective November 2000.  In September 2002, the Veteran's disability rating was increased to 30 percent disabling, effective November 2000.  In October 2008, the Veteran filed the claim for an increased disability rating that is currently before the Board.  

Currently, the Veteran's service connected right ankle disability is rated under Diagnostic Code 5284, which rates injuries of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran is assigned a 30 percent disability rating for a severe foot injury, the maximum schedular rating under Diagnostic Code 5284.  

The only diagnostic code for rating disabilities of the ankle under which the Veteran can be afforded a disability rating in excess of 30 percent is Diagnostic Code 5270, which rates ankylosis of the ankle.  Under Diagnostic Code 5270, a 40 percent disability rating will be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The Veteran has submitted a January 2009 letter from Dr. C.H., in which Dr. C.H. states that the Veteran has now developed "complete ankylosis of the ankle with 0 degrees of tibial motion."  

The Veteran was afforded a VA examination of his right ankle in December 2008.  

On examination, the Veteran could actively dorsiflex from 0 to 10 degrees, plantarflex from 0 to 20 degrees, evert from 0 to 10 degrees, and invert from 0 to 10 degrees.  The Veteran had mild pain at the extremes, but no pain throughout the range of motion.  There was no additional loss of motion following repetition due to pain, weakness, fatigue, or incoordination.  The Veteran had some inversion of the right foot with weight-bearing.  The examiner did not note whether or not the Veteran had ankylosis.  The Veteran was diagnosed with status post tibiotalar fusion of the right ankle with subtalar and midfoot arthritis.  

In July 2010, the Veteran was afforded a VA examination of his right knee, but the examiner also briefly examined the Veteran's right ankle.  The Veteran was noted to have a "dorsiflexion lag of 10 degrees.  He is not able to get to 0 but can further plantar flex to 30 degrees, for a total of 20 degrees range of motion, from baseline to full plantar flexion.  When he is stepping down on the ground he is at 0 degrees or neutral."  The Veteran was also noted to have "mild deformity at this side as well."  It is unclear exactly what this refers to.  The examiner did not note whether or not the Veteran has ankylosis of the right ankle.  The Veteran was diagnosed with end-stage osteoarthritis of the right ankle, status post fusion and right subtalar arthritis.  

Dr. C.H. has diagnosed the Veteran with "complete ankylosis" of his right ankle and stated that the Veteran has 0 degrees of tibial motion.  However, the findings of the VA examiners that the Veteran continues to have some range of motion of the ankle appears contrary to this finding.  

Additionally, even assuming that the Veteran has ankylosis, it is unclear whether the Veteran meets the requirements for a disability rating in excess of 30 percent under Diagnostic Code, that is, whether the ankylosis results in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or in abduction, adduction, inversion, or eversion deformity.  The July 2010 VA examination appeared to suggest a deformity of the ankle, the nature of which is unclear from the report.  

To clarify these discrepancies, on remand, the Veteran should be afforded a VA examination of his right ankle.  The examiner is asked to opine whether the Veteran has ankylosis of the ankle, and if so, whether the ankylosis results in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or in abduction, adduction, inversion, or eversion deformity.  

Additionally, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner, request the claimant to obtain the necessary information to clarify the report, or clearly and adequately explain why such clarification is unreasonable.  

Accordingly, on remand, the RO should ask the Veteran to obtain information from Dr. C.H. clarifying his reasons for diagnosing the Veteran with ankylosis of the right ankle and whether this ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or causes an abduction, adduction, inversion, or eversion deformity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to obtain information from Dr. C.H. clarifying his reasons for diagnosing the Veteran with ankylosis of the right ankle and whether this ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or causes an abduction, adduction, inversion, or eversion deformity.   

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected right ankle disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether the Veteran presently suffers from ankylosis of the ankle and, if so, if that ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion more than 10 degrees, or causes an abduction, adduction, inversion, or eversion deformity.   

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


